[Cite as State v. Parrish, 2013-Ohio-5622.]



                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                  MONTGOMERY COUNTY

 STATE OF OHIO

         Plaintiff-Appellee

 v.

 WILLIAM V. PARRISH, III

         Defendant-Appellant


 Appellate Case No.        25599

 Trial Court Case No. 2012-CR-2877

 (Criminal Appeal from
 (Common Pleas Court)
                                               ...........

                                               OPINION

                               Rendered on the 20th day of December, 2013.

                                               ...........

MATHIAS H. HECK, JR., by CARLEY J. INGRAM, Atty. Reg. No. 0020084, Assistant Prosecuting
Attorney, Montgomery County Prosecutor’s Office, Appellate Division, Montgomery County Courts
Building, P.O. Box 972, 301 West Third Street, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellee

J. DAVID TURNER, Atty. Reg. No. 0017456, P.O. Box 291771, Kettering, Ohio 45429
      Attorney for Defendant-Appellant

WILLIAM V. PARRISH, III, Inmate No. 676-497, Chillicothe Correctional Institution, P.O. Box
7010, Chillicothe , Ohio 45601
       Defendant-Appellant

                                               .............
                                                                                         2


WELBAUM, J.

       {¶ 1}    Defendant-Appellant, William V. Parrish, III, appeals from his conviction and

sentence on one count of Felonious Assault following a jury trial. Appellate counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),

wherein he recites that he has found no potential assignments of error having arguable merit.

We have performed our duty, under Anders, to review the record independently, and we also find

no potential assignments of error having arguable merit.

       {¶ 2}    Parrish was indicted by the Montgomery County Grand Jury on one count of

Felonious Assault in violation of R.C. 2903.11(A)(1), a felony of the second degree. The charge

arose from Parrish beating and seriously injuring a fellow bar patron in the restroom of Shag’s

Tavern on South Smithville Road in Dayton, Ohio. Parrish pled not guiltily to the charge, and

the matter was tried before a jury. The jury found Parrish guilty as charged.

       {¶ 3}    During Parrish’s sentencing, the trial court considered the seriousness and

recidivism factors of R.C. 2929.12. The court found that Parrish had caused serious physical

harm to the victim, and that he had a prior criminal record. Specifically, Parrish had been

convicted of Aggravated Robbery, a first-degree felony, and Felonious Assault, a second

degree-felony, in Montgomery County Common Pleas Court Case No. 2005-CR-4319. Pursuant

to R.C. 2929.13(F) and 2929.14(A)(2), the trial court sentenced Parrish to a mandatory prison

term of seven years.

       {¶ 4}    Parrish has appealed his conviction and sentence. His appellate counsel has

filed a brief pursuant to Anders, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, stating that he can

find no potential assignments of error having arguable merit. By entry filed on July 16, 2013,
                                                                                            3


Parrish was advised that an Anders brief had been filed on his behalf, and he was given 60 days

from that date to file his own pro se brief. He has not filed a pro se brief.

        {¶ 5}     In Anders, the United States Supreme Court held that if counsel does a

conscientious examination of the case and determines an appeal to be frivolous, counsel should

advise the court and request permission to withdraw. Id. at 744. Counsel must also give the

appellant a copy of the brief along with the request to withdraw. Id. The appellant must be

given sufficient time to raise any matters he so chooses. Id. After those requirements are

satisfied, the appellate court must conduct a thorough examination of the proceedings to

determine if the appeal is actually frivolous. Id.   A frivolous appeal is “one that presents issues

lacking in arguable merit.”          State v. Marbury, 2d Dist. Montgomery No. 19226,

2003-Ohio-3242, ¶ 8. “An issue lacks arguable merit if, on the facts and law involved, no

responsible contention can be made that it offers a basis for reversal.” (Citation omitted.) Id.

If the appellate court determines the appeal is frivolous, it may then grant counsel's request to

withdraw and then dismiss the appeal without violating any constitutional requirements, or the

court can proceed to a decision on the merits if state law requires it. Anders at 744.

        {¶ 6}     In this case, the requirements in Anders have been satisfied. After conducting a

thorough, independent review of the proceedings, we found no potential assignments of error

having arguable merit. Accordingly, Parrish’s appeal is wholly frivolous, and the judgment of

the trial court is affirmed.

                                          .............


FROELICH and HALL, JJ., concur.
                          4




Copies mailed to:

Mathias H. Heck
Carley J. Ingram
J. David Turner
William V. Parrish, III
Hon. Frances E. McGee